DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/20.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection (new reading of Amann et al on the claims).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amann et al (US 2010/0301596 A1).
As to claim 1, Amann et al discloses a duct coupler device for use in assembling concrete segments, the duct coupler device comprising:  a discrete annular body of material comprising:  a first portion (see annotated figure below) having a substantially constant diameter; a second portion (see annotated figure below) extending from the first portion; and a third portion (see annotated figure below) having a flange (see annotated figure below), wherein the second portion is angled, tapered and/or inclined between the first portion and the third portion, such that a diameter of the second portion increases along a length of the second portion from the first portion to the third portion, such that a diameter of the third portion is greater than a diameter of the first portion (see Fig. 3), and wherein the flange extends radially inwardly from the third portion, in a form of a shelf or ledge (see annotated figure); wherein the body of material comprises a weldable material (see paragraph [0024]) that is configured to weld to a duct segment (1).

    PNG
    media_image1.png
    229
    447
    media_image1.png
    Greyscale

As to claim 2, Amann et al discloses the device of claim 1, wherein the annular body is configured to couple to the duct segment (1) without one or more internal seals, external seals, or any other sealing member disposed therebetween (Fig. 2).

As to claim 3, Amann et al discloses the device of claim 1, wherein the annular body is configured to abut the duct segment end-to-end without overlapping and/or extending around the duct segment.
Amann et al reads on claim 3 insofar as Amann et al’s annular body is configured to abut a given duct segment end-to-end without overlapping and/or extending around the duct segment.  In other words, Amann et al’s annular body is capable of abutting another duct segment (one not shown in the figures of Amann et al) end-to-end without overlapping and/or extending around the duct segment.  For instance, a duct segment having the same outer diameter and thickness at its distal end as Amann et al’s annular body can abut Amann et al’s annular body end-to-end without the annular body overlapping or extending around the duct segment.

As to claim 4, Amann et al discloses the device of claim 1, wherein the annular body comprises plastic (see paragraph [0021]).  

As to claim 19, Amann et al discloses a duct coupler system, the system comprising:  a first duct segment (rightmost 1, Fig. 2) comprising a first end and a second end; a second duct segment (leftmost 1, Fig. 2) comprising a first end and a second end; a non-metallic first duct coupler (2) comprising: a discrete annular body comprising a first portion (see figure below) having a substantially constant diameter, a second portion (tapered portion, see figure below) extending from the first portion, and a third portion (12, see figure below) having a flange (11), wherein the second is configured to couple to the second end of the second duct segment via the first and second duct couplers.

    PNG
    media_image1.png
    229
    447
    media_image1.png
    Greyscale

As to claim 20, Amann et al discloses the system of claim 19, wherein the second duct coupler comprises a duct hub frictionally attached to the second duct segment via an internal sealing member (4 or 7).

21, Amann et al discloses the system of claim 19, further comprising a sealing member (4 or 7) disposed between the flange and the second duct coupler.

As to claim 22, Amann et al discloses the system of claim 19, wherein the system is cast in concrete (see paragraph [0028]).
As to claim 23, Amann et al discloses the system of claim 21, wherein the sealing member comprises a recess former, a forming member, or a deformable member.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al.
As to claim 5, Amann et al discloses the device of claim 1, except that the first portion of the annular body comprises a diameter measuring approximately 58 millimeters (mm) or more.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first portion so as to have a diameter of approximately 58 mm or more, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 6, Amann et al discloses the device of claim 5, except that the diameter is approximately 75 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 75 mm, since the coupling body diameter has been 

As to claim 7, Amann et al discloses the device of claim 5, except that the diameter is approximately 99 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 99 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
As to claim 8, Amann et al discloses the device of claim 5, except that the diameter is approximately 129 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diameter in Sorkin to be approximately 129 mm, since the coupling body diameter has been established as a result effective variable in the art, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being obvious over Amann et al in view of Crigler et al (US 2011/0101679).
As to claim 24, Amann et al discloses the system of claim 19, but fails to teach a bridge comprising the system of claim 19.
However, Crigler et al teaches a coupling system similar to claim 19, wherein the coupling system is part of a bridge.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a bridge, in order to connect two pipes of the bridge in a fluid-tight manner.

As to claim 25, Amann et al discloses the system of claim 19, but fails to teach a roadway comprising the system of claim 19.
However, Crigler et al teaches a coupling system similar to claim 19, wherein the coupling system is part of a roadway.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a roadway, in order to connect two pipes of the roadway in a fluid-tight manner.

As to claim 26, Amann et al discloses the system of claim 19, but fails to teach a slab comprising the system of claim 19.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the Amann et al coupling system as part of a slab (bridge or roadway, as bridge and roadways include slabs), in order to connect two pipes of the slab, bridge or roadway in a fluid-tight manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679